 

INVESTMENT AGREEMENT

 

by and between

 

FEDERAL-MOGUL CORPORATION

 

and

 

ieh fm holdings llc

 

Dated as of December 2, 2012

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS AND INTERPRETATION 1       Section 1.1.
Definitions. 1 Section 1.2. Interpretation. 6       ARTICLE II PURCHASE
COMMITMENT 6       Section 2.1. Purchase Commitment. 6       ARTICLE III THE
RIGHTS OFFERING AND BACKSTOP COMMITMENT 7       Section 3.1. The Rights
Offering. 7 Section 3.2. Backstop Commitment. 9       ARTICLE IV REPRESENTATIONS
AND WARRANTIES OF THE COMPANY 10       Section 4.1. Organization. 10 Section
4.2. Authorization. 10 Section 4.3. Valid Issuance of Shares. 10 Section 4.4.
Non-Contravention; Authorizations. 10 Section 4.5. Registration Statement;
Prospectus. 11 Section 4.6. No Further Reliance. 11       ARTICLE V
REPRESENTATIONS AND WARRANTIES OF INVESTOR 11       Section 5.1. Organization.
11 Section 5.2. Non-Contravention; Governmental Authorization. 12 Section 5.3.
Securities Act Compliance. 12 Section 5.4. Ownership. 13 Section 5.5. Financial
Capability. 13 Section 5.6. No Further Reliance. 13       ARTICLE VI CONDITIONS
TO CLOSING 13       Section 6.1. Conditions to the Obligations of the Company
and the Investor. 13 Section 6.2. Common Stock Closing – Conditions to the
Obligations of the Company. 14 Section 6.3. Common Stock Closing – Conditions to
the Obligations of the Investor. 15 Section 6.4. Backstop Closing – Conditions
to the Obligations of the Company. 15 Section 6.5. Backstop Closing – Conditions
to the Obligations of the Investor. 16       ARTICLE VII COVENANTS 17      
Section 7.1. Securities to be Issued. 17 Section 7.2. Share Listing. 17 Section
7.3. Minority Stockholder Protection. 18

 

i

 

 

ARTICLE VIII TERMINATION 18       Section 8.1. Termination. 18 Section 8.2.
Effects of Termination. 18       ARTICLE IX MISCELLANEOUS 18       Section 9.1.
Survival. 18 Section 9.2. Indemnification. 18 Section 9.3. Legends. 19 Section
9.4. Notices. 20 Section 9.5. Further Assurances. 21 Section 9.6. Amendments and
Waivers. 21 Section 9.7. Fees and Expenses. 21 Section 9.8. Successors and
Assigns. 21 Section 9.9. Governing Law. 21 Section 9.10. Waiver of Jury Trial.
22 Section 9.11. Entire Agreement.. 22 Section 9.12. Effect of Headings and
Table of Contents. 22 Section 9.13. Severability. 22 Section 9.14. Counterparts;
No Third Party Beneficiaries. 22 Section 9.15. Specific Performance. 22 Section
9.16. Guaranty of Performance. 22

 

Exhibits           Exhibit A   Form of Amendment and Joinder to Registration
Rights Agreement Exhibit B   Form of Tax Allocation Agreement

 

ii

 

 

 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT, dated as of December 2, 2012 (this "Agreement"), is
by and between Federal-Mogul Corporation, a Delaware corporation (the
"Company"), and IEH FM Holdings LLC, a Delaware limited liability company (the
"Investor").

 

BACKGROUND

 

WHEREAS, the Company desires that the Investor provide, and the Investor has
agreed to provide, a Purchase Commitment (as defined below) pursuant to which
the Investor will purchase shares of Common Stock (as defined below), on the
terms and subject to the conditions set forth herein; and

 

WHEREAS, the Company has proposed to offer and sell certain shares of Common
Stock pursuant to a Rights Offering (as defined below), on the terms and subject
to the conditions set forth herein; and

 

WHEREAS, the Company desires that the Investor provide, and the Investor has
agreed to provide, a Backstop Commitment (as defined below) to the Rights
Offering, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.1.          Definitions. As used in this Agreement, the following
terms have the respective meanings set forth below:

 

"10b-5 Representation" shall have the meaning set forth in Section 4.5.

 

"Acquired Shares" means the Common Stock acquired pursuant to Section 2.1(a),
together with the Common Stock acquired pursuant to the Basic Subscription
Privilege and the Backstop Commitment and the Additional Shares acquired
pursuant to Section 3.1(d).

 

"Affiliate" of any Person means any other Person directly or indirectly
Controlling, Controlled by or under direct or indirect common Control with such
Person, provided that for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor.

 

"Aggregate Offered Shares" shall have the meaning set forth in Section 3.1(b).

 

"Agreement" shall have the meaning set forth in the Preamble.

 

1

 

 

"Ancillary Agreements" means the Registration Rights Agreement and the Tax
Allocation Agreement.

 

"Backstop Shares" shall have the meaning set forth in Section 3.2(a).

 

"Backstop Closing" shall have the meaning set forth in Section 3.2(b).

 

"Backstop Closing Date" shall have the meaning set forth in Section 3.2(b).

 

"Backstop Commitment" shall have the meaning set forth in Section 3.2(a).

 

"Basic Subscription Privilege" shall have the meaning set forth in Section
3.1(b).

 

"Beneficially Own," "Beneficially Owned," "Beneficial Ownership" and "Beneficial
Owner" with respect to any securities means a holder who is deemed to be the
beneficial owner, or ownership that is deemed to be beneficial ownership, of
such securities under Rule 13d-3 or Rule 13d-5 of the Exchange Act, and shall
include such securities Beneficially Owned by all other persons with whom a
holder would constitute a "group" within the meaning of Section 13(d) of the
Exchange Act with respect to such securities.

 

"Board" means the Board of Directors of the Company.

 

"Business Day" means any day other than a Saturday, Sunday or one on which banks
in New York, New York are authorized or required to close.

 

"Capital Stock" of any Person means any and all shares, interests,
participations or other equivalents however designated of corporate stock or
other equity participations, including partnership interests, whether general or
limited, of such Person and any rights (other than debt securities convertible
or exchangeable into an equity interest), warrants or options to acquire an
equity interest in such Person.

 

"Certified Ownership Percentage" shall have the meaning set forth in Section
6.2(f).

 

"Common Stock" means the common stock, par value $0.01 per share, of the
Company.

 

"Common Stock Closing" shall have the meaning set forth in Section 2.1(b).

 

"Common Stock Closing Date" shall have the meaning set forth in Section 2.1(b).

 

"Company" shall have the meaning set forth in the Preamble.

 

"Company Indemnified Parties" shall have the meaning set forth in Section
9.2(b).

 

"Control" has the meaning specified in Rule 12b-2 under the Exchange Act.

 

"DGCL" means the General Corporation Law of the State of Delaware.

 

"Effect" shall have the meaning set forth in the definition of "Material Adverse
Effect."

 

2

 

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"GAAP" means generally accepted accounting principles in the United States of
America as in effect from time to time.

 

"Governmental Entity" means any national, state, local, county, parish or
municipal government, domestic or foreign, any agency, board, bureau,
commission, court, tribunal, subdivision, department or other governmental or
regulatory authority or instrumentality that has jurisdiction over any of the
Company or any of its properties or assets or any matter relating to the
transactions contemplated by this Agreement.

 

"Group" has the meaning set forth in Section 13(d) of the Exchange Act as in
effect on the date of this Agreement.

 

"HSR Act" shall have the meaning set forth in Section 5.2(c).

 

"Indemnified Party" means an Investor Indemnified Party or a Company Indemnified
Party, as the case may be.

 

"Indemnifying Party" means the Company or the Investor, as the case may be.

 

"Investor" shall have the meaning set forth in the Preamble.

 

"Investor Indemnified Parties" shall have the meaning set forth in Section
9.2(a).

 

"Law" means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, judgment, order, writ, injunction, decree,
arbitration award, license or permit of any Governmental Entity.

 

"Losses" shall have the meaning set forth in Section 9.2(a).

 

"Material Adverse Effect" means any fact, circumstance, event, change, effect or
occurrence (an "Effect") that, individually or in the aggregate with all other
Effects, (x) would reasonably be expected to prevent, materially delay or
materially impair the ability of the Company to consummate the transactions
contemplated hereby in the timeframe contemplated hereby or (y) has had or
caused, or would have or cause, a material adverse effect on the assets,
properties, business, results of operations, or financial condition of the
Company and its Subsidiaries, taken as a whole, but, in the case of this clause
(y) shall not include (a) Effects generally affecting (i) the industry in which
the Company and its Subsidiaries operate or (ii) economic, political or
regulatory conditions or the financial, securities or credit markets in the U.S.
or elsewhere in the world, including natural disasters, any regulatory or
political developments, or any outbreak or escalation of hostilities or declared
or undeclared acts of war, terrorism or insurrection, whether occurring before
or after the date hereof, unless any such Effects disproportionately affect the
assets, properties, business, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole, relative to other industry
participants; (b) Effects to the extent resulting from the announcement of the
execution of this Agreement or the pendency of the transactions contemplated
hereby (including, without limitation, and solely by way of example of such
Effects, the Effects of the public announcement of this Agreement or the
transactions contemplated hereby on the relationships of the Company or any of
its Subsidiaries with customers, suppliers, distributors or employees); (c)
Effects resulting from compliance by the Company and its Subsidiaries with the
terms of this Agreement, (d) declines in the price or trading volume of shares
of any Capital Stock of the Company; (e) Effects to the extent resulting from
any changes in Law or in GAAP (or the interpretation thereof) after the date
hereof, unless any such Effects disproportionately affect the assets,
properties, business, results of operations or financial condition of the
Company and its Subsidiaries, taken as a whole, relative to other industry
participants; (f) any failure by the Company to meet any published analyst
estimates or expectations regarding the Company's revenue, earnings or other
financial performance or results of operations for any period, or any failure by
the Company to meet its internal budgets, plans or forecasts regarding its
revenues, earnings or other financial performance or results of operations; or
(g) any change or proposed change in the debt ratings of the Company or any of
its Subsidiaries or any debt securities of the Company or any of its
Subsidiaries; provided that the exception in clauses (d), (f), (g) shall not
prevent or otherwise affect a determination that any Effect underlying such
failure has resulted in, or contributed to, a Material Adverse Effect.

 

3

 

 

"Nasdaq" means the NASDAQ Global Select Market.

 

"Oversubscription Privilege" shall have the meaning set forth in Section 3.1(b).

 

"Person" means an individual, a corporation, a partnership, a limited liability
company, limited partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

 

"Previously Disclosed" means information set forth in or incorporated by
reference into the Company's Annual Report on Form 10-K for the fiscal year
ended December 31, 2011 or its other reports and forms filed with the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act on or after January 1, 2012
(except for risks and forward looking information set forth in the "Risk
Factors" section of such annual report or in any forward looking statement
disclaimers or similar statements that are similarly non-specific and are
predictive or forward looking in nature).

 

"Prospectus" means the prospectus that forms a part of the Registration
Statement, including all documents incorporated therein by reference, as from
time to time amended or supplemented pursuant to the Securities Act or the
Exchange Act, including by the Prospectus Supplement.

 

"Prospectus Supplement" means the prospectus supplement relating to the Rights
and the Common Stock to be issued in the Rights Offering (including the Backstop
Shares) to be filed pursuant to Rule 424 under the Securities Act.

 

"Purchase Commitment" shall have the meaning set forth in Section 2.1(a).

 

"Purchase Commitment Price" means $7.85 per share of Common Stock.

 

4

 

 

"Record Date" means the date as of which each record holder of Common Stock will
be entitled to receive one (1) Right for each share of Common Stock held as of
such date, which date shall be a date after the Common Stock Closing Date
selected by the Board in accordance with the DGCL and the requirements of
Nasdaq.

 

"Registration Rights Agreement" means the Registration Rights Agreement between
the Company and the Investor in substantially the form set forth in Exhibit A.

 

"Registration Statement" the registration statement on Form S-3 to be filed by
the Company pursuant to Section 3.1(a), including all documents incorporated
therein by reference, as from time to time amended or supplemented pursuant to
the Securities Act or the Exchange Act, including by any information contained
in any prospectus or prospectus supplement that is deemed to be a part of the
Registration Statement pursuant to Rule 430B under the Securities Act.

 

"Representatives" means, with respect to a Person, such Person's directors,
officers, investment bankers, attorneys, accountants and other advisors or
representatives.

 

"Rights" shall have the meaning set forth in Section 3.1(b).

 

"Rights Offering" shall have the meaning set forth in Section 3.1(b).

 

"SEC" means the Securities and Exchange Commission.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Special Committee" means a special committee of the Board comprised solely of
directors who are independent for purposes of Nasdaq rules.

 

"Subscription Notice" shall have the meaning set forth in Section 3.2(a).

 

"Subscription Period" shall have the meaning set forth in Section 3.1(b).

 

"Subscription Price" means the lower of (i) the Purchase Commitment Price and
(ii) the volume-weighted average price of the Common Stock as reported by
Nasdaq, obtained from Bloomberg L.P., for the trading hours from 9:30 a.m. to
4:00 p.m., Eastern Standard Time during the ten trading days immediately
preceding the date of the Record Date.

 

"Subsidiary" means, with respect to any specified Person, (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency and after giving effect to any voting agreement or stockholders'
agreement that effectively transfers voting power) to vote in the election of
directors, managers or trustees of the corporation, association or other
business entity is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof); (b) any partnership a general partner or a managing
general partner of which is such Person or a Subsidiary of such Person; and
(c) any limited liability company a managing member or manager of which is such
Person or a Subsidiary of such Person.

 

"Tax Allocation Agreement" shall have the meaning set forth in Section 6.1(d).

 

5

 

 

"Threshold Amount" shall mean 80.1% of the outstanding shares of Common Stock of
the Company after giving effect to the transactions contemplated by the Purchase
Commitment and the Rights Offering and the exercise of the Rights pursuant
thereto and the closing of the Rights Offering.

 

Section 1.2.          Interpretation. When a reference is made in this Agreement
to "Preamble," "Articles," "Sections" or "Annexes," such reference shall be to a
Preamble, Article or Section of, or Annex to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa, and words importing any gender include the other
gender. The table of contents and headings contained in this Agreement are for
reference purposes only and are not part of this Agreement. Whenever the words
"include," "includes" or "including" are used in this Agreement, they shall be
deemed followed by the words "without limitation." No rule of construction
against the draftsperson shall be applied in connection with the interpretation
or enforcement of this Agreement, as this Agreement is the product of
negotiation between sophisticated parties advised by counsel. All references to
"$" or "dollars" mean the lawful currency of the United States of America.
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and all
references to any section of any statute, rule or regulation include any
successor to the section. References to "words of similar import" with respect
to Material Adverse Effect or materiality, does not include knowledge
qualifiers.

 

ARTICLE II

PURCHASE COMMITMENT

 

Section 2.1.          Purchase Commitment.

 

(a)          Subject to Section 2.1(b), the Investor shall purchase from the
Company, and the Company shall issue and sell to the Investor, 19,108,280 shares
of Common Stock, at the Purchase Commitment Price, in exchange for an aggregate
purchase price of $150,000,000.00 (the "Initial Purchase Amount"). The
Investor's commitment to purchase the Common Shares as set forth in this Section
2.1(a) is referred to herein as the "Purchase Commitment."

 

(b)          On the terms and subject to the conditions set forth in this
Agreement, the closing of the Purchase Commitment (the "Common Stock Closing")
shall occur at 10:00 a.m. (Central Standard Time) at the offices of Winston &
Strawn LLP, 35 West Wacker Drive, Chicago, Illinois 60601, one Business Day
following the date that all of the conditions to the Common Stock Closing set
forth in Article VI of this Agreement have been satisfied or waived (other than
those conditions that by their nature are to be satisfied at the Common Stock
Closing), or such other place, time and date as shall be agreed between the
Company and the Investor (the date on which the Common Stock Closing occurs, the
"Common Stock Closing Date").

 

6

 

 

(c)          On the Common Stock Closing Date, (i) the Company shall deliver to
the Investor evidence of the issuance of the Common Shares in the name of the
Investor against payment by or on behalf of the Investor of the purchase price
therefor, pursuant to Section 2.1(a) by wire transfer of immediately available
funds to the account designated by the Company in writing, (ii) the Company
shall deliver all other documents and certificates required to be delivered to
the Investor pursuant to Section 6.3, and (iii) the Investor shall deliver all
documents and certificates required to be delivered to the Company pursuant to
Section 6.2.

 

ARTICLE III

THE RIGHTS OFFERING AND BACKSTOP COMMITMENT

 

Section 3.1.          The Rights Offering.

 

(a)          As promptly as practicable after the Common Stock Closing Date, the
Company shall use its reasonable best efforts to prepare and file with the SEC
the Registration Statement which shall register under the Securities Act the
issuance of the Rights and the shares of Common Stock to be issued in the Rights
Offering (including the Backstop Shares). The Company shall not permit any
securities other than the Rights and the Common Stock to be issued in the Rights
Offering (including the Backstop Shares) to be included in the Registration
Statement. The Registration Statement (and any amendments thereto) and the
Prospectus shall be provided to the Investor and its counsel prior to its filing
with the SEC, and the Investor and its counsel shall be given a reasonable
opportunity to review and comment thereon.

 

(b)          Following the date on which the Registration Statement is declared
effective by the SEC, the Company shall file with the SEC and print the
Prospectus Supplement, distribute copies of the Prospectus Supplement to the
holders of record of Common Stock as of the Record Date, and thereafter,
promptly commence a rights offering on the following terms: (i) the Company
shall distribute, one transferable right ("Rights") to each holder of record of
Common Stock for each share of Common Stock held by such holder as of the Record
Date; (ii) each Right shall entitle the holder thereof to subscribe to purchase,
at the election of such holder, a number of shares of Common Stock at the
Subscription Price (the "Basic Subscription Privilege"), equal to such
stockholder's pro rata portion of shares of Common Stock with an aggregate value
of $150,000,000 million calculated at the Subscription Price (the actual
aggregate number of shares of Common Stock, the "Aggregate Offered Shares")
where such pro rata portion is calculated based upon the number of shares of
Common Stock owned of record (as reflected in the stock ledger maintained by the
Company's transfer agent) by a stockholder on the Record Date relative to the
number of shares of Common Stock outstanding on the Record Date; (iii) the
offering shall remain open for thirty (30) days (or such longer period as may be
required by Law) (the "Subscription Period"); and (iv) each holder (other than
the Investor and its Affiliates) who fully exercises its Basic Subscription
Privilege shall be entitled to subscribe for additional shares of Common Stock
at the Subscription Price pursuant to the instructions set forth in the
Prospectus Supplement and related materials to the extent that other holders
elect not to exercise all of their respective Rights under the Basic
Subscription Privilege (the "Oversubscription Privilege"); provided that if
insufficient shares of Common Stock are available to satisfy all
oversubscription requests, such requests shall be honored on a pro rata basis in
the manner set forth above (such rights offering, the "Rights Offering"). No
fractional shares of Common Stock shall be issued in connection with the Rights
Offering. The number of shares of Common Stock to be issued upon exercise by a
holder of Rights will be rounded down to the next lowest whole number of shares
of Common Stock. Unless and until a Special Committee exercises its right to
cause the Investor to purchase Additional Shares pursuant to Section 3.1(d), the
Company shall use reasonable best efforts to engage in and complete the
transactions contemplated in Sections 3.1(a) and 3.1(b) as promptly as
practicable.

 

7

 

 

(c)          The Investor hereby agrees that it will exercise all of its Rights
under its Basic Subscription Privilege; provided, however, that if one or more
stockholders of the Company fully exercise their Basic Subscription Privilege,
and such stockholder(s) elect to subscribe for more shares of Common Stock than
are otherwise available for the Oversubscription Privilege pursuant to Section
3.1(b)(iv), the Investor and its Affiliates hereby agree to not exercise a
number of Rights as may be necessary to satisfy the subscriptions submitted to
the Company by such stockholders pursuant to Section 3.1(b)(iv); provided, that
in no event shall the number of Rights of the Investor and its Affiliates that
the Investor agrees not to exercise pursuant to this Section 3.1(c) cause the
aggregate beneficial ownership of the Investor and its Affiliates of Common
Stock to be less than the Threshold Amount. The Investor shall not subscribe for
any shares of Common Stock under the Oversubscription Privilege.

 

(d)          In the event the Rights Offering is not consummated within 180
calendar days after the date hereof, then, for a period of 90 calendar days
following the expiration of such 180 calendar day period, upon the request of a
Special Committee, acting on behalf of the Company, the Investor hereby agrees
to purchase from the Company, as soon as practicable after the request of a
Special Committee (on a date selected by a Special Committee and in any case
within 30 calendar days and with the amount being set forth in such request),
additional shares of Common Stock having an aggregate value of up to
$150,000,000 million at a price equal to the volume-weighted average price of
the Common Stock as reported by Nasdaq obtained from Bloomberg L.P., for the
trading hours from 9:30 am to 4:00 p.m., Eastern Standard Time during the ten
trading days immediately preceding the date of such sale (the "Additional
Shares"). The issuance and sale of the Additional Shares shall be subject to the
receipt of any approval of the stockholders of the Company required under
applicable Nasdaq rules. The Company and the Investor agree to take all actions
necessary to consummate the issuance and sale of the Additional Shares
(including, without limitation, the execution by the Investor, in its capacity
as a stockholder of the Company, of a written consent approving the issuance and
sale of the Additional Shares pursuant to this Section 3.1(d)).

 

(e)          The Company shall not amend any of the material terms of the Rights
Offering described in clauses (i) through (iv) of Section 3.1(b) or waive any
material conditions to the closing of the Rights Offering without the prior
written consent of the Investor and a Special Committee. Subject to the terms
and conditions of the Rights Offering, the Company shall effect the closing of
the Rights Offering as promptly as practicable following the end of the
Subscription Period.

 

(f)          The Company shall pay all of its expenses associated with the
Registration Statement, the Prospectus, the Rights Offering and the other
transactions contemplated hereby, including filing and printing fees, the fees
and expenses of any subscription and information agents, the fees and expenses
of its counsel, accounting fees and expenses and costs associated with clearing
the Common Stock offered for sale under applicable state securities Laws.

 

8

 

 

(g)          The Investor shall provide to the Company such information as the
Company may reasonably require in connection with the preparation and filing of
the Registration Statement and the Prospectus. No such information provided by
the Investor shall contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading (i) at the time the Registration Statement
becomes effective under the Securities Act and as of the "new effective date"
with respect to the Rights Offering pursuant to, and within the meaning of, Rule
430B(f)(2) under the Securities Act, and (ii) as of the date of the Prospectus
and the closing date of the Rights Offering and the Backstop Closing Date.

 

Section 3.2.          Backstop Commitment.

 

(a)          The Investor shall purchase from the Company, and the Company shall
issue and sell to the Investor, at a price per share equal to the Subscription
Price, a number of shares of Common Stock (the "Backstop Commitment") equal to
(i) the Aggregate Offered Shares minus (ii) the number of shares of Common Stock
subscribed for and purchased by the holders of record of Common Stock as of the
Record Date under the Basic Subscription Privilege and the Oversubscription
Privilege. As soon as practicable (but not more than two Business Days) after
the expiration of the Rights Offering, the Company shall deliver to the Investor
a notice (the "Subscription Notice") setting forth the number of shares of
Common Stock subscribed for in the Rights Offering and the number of shares of
Common Stock to be acquired by the Investor pursuant to the Backstop Commitment.
The shares of Common Stock acquired by the Investor pursuant to the Backstop
Commitment are collectively referred to as the "Backstop Shares."

 

(b)          On the terms and subject to the conditions set forth in this
Agreement, the closing of the Backstop Commitment (the "Backstop Closing") shall
occur on the later of (i) three Business Days following the closing of the
Rights Offering and (ii) one Business Day following the date that all of the
conditions to the Backstop Closing set forth in Article VI of this Agreement
have been satisfied or waived (other than those conditions that by their nature
are to be satisfied at the Backstop Closing), at 10:00 a.m. (Central Standard
Time) at the offices of Winston & Strawn LLP, 35 West Wacker Drive, Chicago,
Illinois 60601 or such other place, time and date as shall be agreed between the
Company and the Investor (the date on which the Backstop Closing occurs, the
"Backstop Closing Date").

 

(c)          At the Backstop Closing (i) the Company shall deliver to the
Investor evidence of the issuance of the Backstop Shares in the name of the
Investor against payment by or on behalf of the Investor of the purchase price
therefor by wire transfer of immediately available funds to the account
designated by the Company in writing, (ii) the Company shall deliver all other
documents and certificates required to be delivered to the Investor pursuant to
Section 6.5, and (iii) the Investor shall deliver all documents and certificates
required to be delivered to the Company pursuant to Section 6.4.

 

9

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as Previously Disclosed, the Company represents and warrants to the
Investor that:

 

Section 4.1.          Organization. The Company is duly incorporated and validly
existing as a corporation in good standing under the Laws of the State of
Delaware and has all corporate power and authority to own its property and
assets and conduct its business in all material respects as currently conducted.
The Company is duly qualified as a foreign corporation for the transaction of
business and is in good standing under the Laws of each other jurisdiction in
which that nature of the business conducts or the property owned by it makes
such qualification necessary, except, in each case, as would not, individually
or in the aggregate, have or reasonably be expected to have a Material Adverse
Effect.

 

Section 4.2.          Authorization. The Company has the requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which it is a party and to perform its obligations hereunder and
thereunder. The execution, delivery and performance by the Company of this
Agreement and each Ancillary Agreement to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been (or
will be when delivered) duly authorized by all necessary corporate action on the
part of the Company, and no further approval or authorization is required on the
part of the Company, its board of directors or stockholders (except as expressly
contemplated by this Agreement). This Agreement and each Ancillary Agreement to
which the Company is a party constitute (or will constitute when delivered) the
valid and binding obligation of the Company, enforceable against the Company in
accordance with their terms, except as such may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization or other similar Laws
affecting creditors' rights generally and by general equitable principles, and
except as may be limited by applicable Law and public policy.

 

Section 4.3.          Valid Issuance of Shares. The Acquired Shares will be, as
of the date or dates of their issuance, duly authorized by all necessary
corporate action on the part of the Company and, when issued and delivered by
the Company against payment therefor as provided in this Agreement, (a) will be
validly issued, fully paid and non-assessable and (b) will not be subject to any
statutory or contractual preemptive rights or other similar rights of
stockholders.

 

Section 4.4.          Non-Contravention; Authorizations. The Company's
execution, delivery and performance of this Agreement and the Ancillary
Agreements, issuance and delivery of the Acquired Shares, and consummation of
the transactions contemplated hereby and thereby will not: (i) result in any
violation of the provisions of the charter or bylaws of the Company, (ii) 
conflict with or constitute a breach of or default (or, with the giving of
notice or lapse of time, would be in default) under, result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company pursuant to, or require the consent of any other party to, any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company is a party or bound or to which any of
the property or assets of the Company is subject or (iii) result in any
violation of any Law applicable to the Company or any Subsidiary, except, in the
case of clauses (ii) and (iii), as would not, individually or in the aggregate,
have a Material Adverse Effect. Except for any application or other filing to be
filed with Nasdaq and assuming the accuracy of the Investor's representations
and warranties in Section 5.2(c), no consent, approval, authorization or other
order of, or registration or filing with, any Governmental Entity or Nasdaq is
required for the Company's execution, delivery and performance of this Agreement
and the Ancillary Agreements, the issuance and delivery of the Acquired Shares
or the consummation of the transactions contemplated hereby and thereby, except
such as have been obtained or made by the Company.

 

10

 

 

Section 4.5.          Registration Statement; Prospectus. The Registration
Statement and the Prospectus, at the time the Registration Statement becomes
effective and as of the closing date of the Rights Offering and the Backstop
Closing Date, will comply as to form in all material respects with the
applicable requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC thereunder. The Registration Statement, at the time
it becomes effective under the Securities Act and as of the "new effective date"
with respect to the Rights Offering pursuant to, and within the meaning of, Rule
430B(f)(2) under the Securities Act, shall not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; and the Prospectus, at
the time the Registration Statement becomes effective and as of its date and the
closing date of the Rights Offering and the Backstop Closing Date, shall not
contain an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, in each
case, the Company makes no such representation with respect to information
provided to it by the Investor pursuant to Section 3.1(g). The previous sentence
is referred to as the "10b-5 Representation."

 

Section 4.6.          No Further Reliance. The Company acknowledges that it is
not relying upon any representation or warranty made by the Investor not set
forth in this Agreement or in an Ancillary Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 5.1.          Organization. The Investor is duly organized and validly
existing as a limited liability company in good standing under the Laws of the
State of Delaware.

 

(a)          Authorization. The Investor has the requisite power and authority
to execute and deliver this Agreement and each Ancillary Agreement to which it
is a party and to perform its obligations hereunder and thereunder. The
execution, delivery and performance by the Investor of this Agreement and each
such Ancillary Agreement and consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Investor, and no further approval or authorization is required on the
part of the Investor, its managers or members. This Agreement and each Ancillary
Agreement to which the Investor is a party constitute (or will constitute when
delivered) the valid and binding obligation of the Company, enforceable against
the Investor in accordance with their terms, except as such may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization or other similar
Laws affecting creditors' rights generally and by general equitable principles,
and except as may be limited by applicable Law and public policy.

 

11

 

 

Section 5.2.          Non-Contravention; Governmental Authorization.

 

(a)          The execution, delivery and performance by the Investor of this
Agreement and the consummation of the transactions contemplated hereby will not:
(i) conflict with or violate any provision of its charter, bylaws or similar
governing documents, (ii) conflict with or result in any breach of, or
constitute a default (or, with the giving of notice or lapse of time, would be
in default) under, or give rise to any right to termination, acceleration or
cancellation under, any agreement, lease, mortgage, license, indenture or any
other contract to which the Investor is a party or by which its properties may
be bound or affected and (iii) conflict with or violate any Law applicable to
the Investor, except, in the case of clauses (ii) and (iii), as would not,
individually or in the aggregate, reasonably be expected to materially and
adversely affect the Investor's ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

 

(b)          Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
Governmental Entity necessary in connection with the execution and delivery by
the Investor of this Agreement and the consummation of the transactions
contemplated herein (except for such additional steps as may be required by
Nasdaq or such additional steps as may be necessary to qualify the Acquired
Shares under federal securities, state securities or blue sky Laws) has been
obtained or made and is in full force and effect, except as would not,
individually or in the aggregate, reasonably be expected to materially and
adversely affect the Investor's ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

 

(c)          In connection with the Investor's prior acquisition of control of
the Company, Investor and all other Affiliates of Investor required to do so
made a timely filing pursuant to the Hart-Scott-Rodino Antitrust Improvements
Act ("HSR Act") on February 2, 2007. The waiting periods under the act expired
and, accordingly, Investor obtained control of the Company. Pursuant to Code of
Federal Regulations 802.21, no further HSR Act filing will be required in
connection with Investor's purchase of any additional shares of the Company
either in any private placement or public offering.

 

Section 5.3.          Securities Act Compliance. The Acquired Shares being
acquired by the Investor hereunder are being acquired for its own account, for
the purpose of investment and not with a view to or for sale in connection with
any public resale or distribution thereof in violation of applicable securities
Laws. The Investor is an "accredited investor" within the meaning of Rule 501(a)
promulgated under the Securities Act and is knowledgeable, sophisticated and
experienced in business and financial matters, and it fully understands the
limitations on the ownership and sale, transfer or other disposition of the
Acquired Shares. The Investor is able to bear the financial risk of its
investment in the Acquired Shares and is able to afford the complete loss of
such investment. The Investor has been afforded access to information about the
Company and its financial condition and business, sufficient to enable the
Investor to evaluate its investment in the Acquired Shares. The Investor
understands that the Acquired Shares may be resold only if registered pursuant
to the provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by Law.

 

12

 

 

Section 5.4.          Ownership. As of the date of this Agreement, Investor and
its Affiliates are the Beneficial Owners of 76,697,804 shares of Common Stock.

 

Section 5.5.          Financial Capability. As of the date hereof and at the
Common Stock Closing and the Backstop Closing and at the time of any purchase of
Additional Shares pursuant to Section 3.1(d) of this Agreement, the Investor
will have available funds necessary to consummate the Common Stock Closing and
the Backstop Closing, respectively, on the terms and conditions contemplated by
this Agreement.

 

Section 5.6.          No Further Reliance. The Investor acknowledges that it is
not relying upon any representation or warranty made by the Company not set
forth in this Agreement or in an Ancillary Agreement. The Investor acknowledges
that it has conducted such review and analysis of the business, assets,
condition, operations and prospects of the Company that the Investor considers
sufficient for purposes of the purchase of the Acquired Shares.

 

ARTICLE VI

CONDITIONS TO CLOSING

 

Section 6.1.          Conditions to the Obligations of the Company and the
Investor. The obligations of the Company and the Investor to effect the Common
Stock Closing and the Backstop Closing, as applicable, shall be subject to the
following conditions:

 

(a)          no provision of any applicable Law and no judgment, injunction,
order or decree shall prohibit the consummation of any of the transactions
contemplated hereby; and

 

(b)          the Common Shares and the Common Stock to be issued in the Rights
Offering (including the Backstop Shares) shall have been authorized for listing
on Nasdaq, subject to official notice of issue, prior to the Common Stock
Closing Date, with respect to the Common Shares, and the Backstop Closing Date,
with respect to the Common Stock to be issued in the Rights Offering (including
the Backstop Shares);

 

(c)          the Term Loan and Revolving Credit Agreement, dated as of December
27, 2007 (as amended, restated, supplemented or otherwise modified through the
date hereof, the "Existing Credit Agreement"), among the Company, the lenders
party thereto, Citicorp USA, Inc., as Administrative Agent, JPMorgan Chase Bank,
N.A. ("JPMCB"), as Syndication Agent, and Wachovia Capital Finance Corporation
and Wells Fargo Foothill, LLC, as Co-Documentation Agents, shall have been
amended on substantially the terms described in the Commitment Letter, dated as
of December 2, 2012 (as amended, restated, supplemented or otherwise modified,
the "Commitment Letter"), among JPMCB, J.P. Morgan Securities LLC, Wells Fargo
Bank, National Association, Wells Fargo Capital Finance, LLC and the Company,
with such changes as may be approved by the Company;

 

13

 

 

(d)          Tranche B Lenders (as defined in the Existing Credit Agreement)
holding at least $1.2 billion of the outstanding principal amount of Tranche B
Term Loans (as defined in the Existing Credit Agreement) shall have agreed to
extend the maturity date of such Tranche B Loans to the Extended Tranche B Term
Loan Maturity Date (as defined in the Commitment Letter); and

 

(e)          the Company and the Investor shall have entered into a tax
allocation agreement (the "Tax Allocation Agreement") in the form attached
hereto as Exhibit B.

 

Section 6.2.          Common Stock Closing – Conditions to the Obligations of
the Company. The obligations of the Company to effect the Common Stock Closing
shall be subject to the following conditions:

 

(a)          the representations and warranties of the Investor contained in
this Agreement (i) that are qualified by materiality or words of similar import
shall be true and correct as of the date hereof and as of the Common Stock
Closing Date (except to the extent that any such representation and warranty
expressly speaks as of an earlier date, in which case such representation and
warranty shall be true and correct as of such earlier date) and (ii) that are
not qualified by materiality or words of similar import, shall be true and
correct in all material respects as of the Common Stock Closing Date (except to
the extent that any such representation and warranty expressly speaks as of an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date);

 

(b)          the Investor shall have performed in all material respects all of
its obligations required to be performed by it hereunder at or prior to the
Common Stock Closing Date;

 

(c)          the Company shall have received a certificate, signed by an officer
of the Investor, certifying as to the matters set forth in Section 6.2(a) and
Section 6.2(b);

 

(d)          the Company shall have received a certificate of the Secretary of
the Investor, dated as of the Common Stock Closing Date, certifying: (i) a true,
complete and correct copy of the certificate of formation of the Investor, as
amended, (ii) a true, complete and correct copy of the operating agreement of
the Investor, as amended and (iii) resolutions of the managers of the Investor
authorizing and approving the execution, delivery and performance by the
Investor of this Agreement and any agreements, instruments, certificates or
other documents executed by the Investor pursuant hereto;

 

(e)          certificate of good standing for the Investor from the Secretary of
State of the State of Delaware, dated not more than two Business Days
immediately preceding the Common Stock Closing Date;

 

(f)           the Company shall have received a certificate, signed by an
officer of the Investor, certifying the number of shares of Common Stock of the
Company Beneficially Owned (such amount the "Certified Ownership Percentage") as
of the close of business on the Business Day immediately prior to the Common
Stock Closing Date by the Investor and its Affiliates; and

 

14

 

 

(g)          the Investor shall have delivered funds by wire transfer of
immediately available funds in order to satisfy the payment obligations set
forth in Section 2.1(c).

 

Section 6.3.          Common Stock Closing – Conditions to the Obligations of
the Investor. The obligations of the Investor to effect the Common Stock Closing
shall be subject to the following conditions:

 

(a)          the representations and warranties of the Company contained in this
Agreement (i) that are qualified by materiality, Material Adverse Effect or
words of similar import shall be true and correct as of the date hereof and as
of the Common Stock Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct as of such
earlier date) and (ii) that are not qualified by materiality, Material Adverse
Effect or words of similar import, shall be true and correct in all material
respects as of the Common Stock Closing Date (except to the extent that any such
representation and warranty expressly speaks as of an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date), other than in the case of both (i) and (ii),
any failure to be true and correct which, in the aggregate would not reasonably
be expected to have a Material Adverse Effect;

 

(b)          the Company shall have performed in all material respects all of
its obligations required to be performed by it hereunder at or prior to the
Common Stock Closing;

 

(c)          the Investor shall have received a certificate, signed by an
officer of the Company, certifying as to the matters set forth in Section 6.3(a)
and Section 6.3(b);

 

(d)          the Investor shall have received a certificate of the Secretary of
the Company, dated as of the Common Stock Closing Date, certifying: (i) a true,
complete and correct copy of the charter of the Investor, as amended, (ii) a
true, complete and correct copy of the bylaws of the Company, as amended and
(iii) resolutions of the board of directors of the Investor authorizing and
approving the execution, delivery and performance by the Investor of this
Agreement and any agreements, instruments, certificates or other documents
executed by the Company pursuant hereto;

 

(e)          certificate of good standing for the Company from the Secretary of
State of the State of Delaware, dated not more than two Business Days
immediately preceding the Backstop Closing Date;

 

(f)           the Investor shall have received the Registration Rights
Agreement, duly executed by the Company; and

 

(g)          the Company shall have delivered evidence of the issuance of the
Common Shares in the name of the Investor in accordance with Section 2.1(c).

 

Section 6.4.         Backstop Closing – Conditions to the Obligations of the
Company. The obligations of the Company to effect the Backstop Closing shall be
subject to the following conditions:

 

15

 

 

(a)          the Rights Offering shall have been consummated in accordance in
all material respects with the terms set forth in Section 3.1(b) hereof and in
accordance with the Securities Act.

 

(b)          the representations and warranties of the Investor contained in
this Agreement (i) that are qualified by materiality or words of similar import
shall be true and correct as of the date hereof and as of the Backstop Closing
Date (except to the extent that any such representation and warranty expressly
speaks as of an earlier date, in which case such representation and warranty
shall be true and correct as of such earlier date) and (ii) that are not
qualified by materiality or words of similar import, shall be true and correct
in all material respects as of the Backstop Closing Date (except to the extent
that any such representation and warranty expressly speaks as of an earlier
date, in which case such representation and warranty shall be true and correct
in all material respects as of such earlier date);

 

(c)          the Investor shall have performed in all material respects all of
its obligations required to be performed by it hereunder at or prior to the
Backstop Closing Date;

 

(d)          the Company shall have received a certificate, signed by an officer
of the Investor, certifying as to the matters set forth in Section 6.4(b) and
Section 6.4(c);

 

(e)          the Company shall have received a certificate of the Secretary of
the Investor, dated as of the Backstop Closing Date, certifying: (i) a true,
complete and correct copy of the certificate of formation of the Investor, as
amended, (ii) a true, complete and correct copy of the operating agreement of
the Investor, as amended and (iii) resolutions of the managers of the Investor
authorizing and approving the execution, delivery and performance by the
Investor of this Agreement and any agreements, instruments, certificates or
other documents executed by the Investor pursuant hereto;

 

(f)          certificate of good standing for the Investor from the Secretary of
State of the State of Delaware, dated not more than two Business Days
immediately preceding the Backstop Closing Date;

 

(g)          the Company shall have received a certificate, signed by an officer
of the Investor, certifying the Certified Ownership Percentage as of the close
of business on the Business Day immediately prior to the Backstop Closing Date
by the Investor and its Affiliates; and

 

(h)          the Investor shall have delivered funds by wire transfer of
immediately available funds in order to satisfy the payment obligations set
forth in Section 3.1(c).

 

Section 6.5.          Backstop Closing – Conditions to the Obligations of the
Investor. The obligations of the Investor to effect the Backstop Closing shall
be subject to the following conditions:

 

(a)          the Rights Offering shall have been consummated in accordance in
all material respects with the terms set forth in Section 3.1(b) hereof and in
accordance with the Securities Act;

 

16

 

 

(b)          the representations and warranties of the Company contained in this
Agreement (i) that are qualified by materiality, Material Adverse Effect or
words of similar import shall be true and correct as of the date hereof and as
of the Backstop Closing Date (except to the extent that any such representation
and warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct as of such earlier date)
and (ii) that are not qualified by materiality, Material Adverse Effect or words
of similar import, shall be true and correct in all material respects as of the
Backstop Closing Date (except to the extent that any such representation and
warranty expressly speaks as of an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date), other than in the case of both (i) and (ii), any
failure to be true and correct which, in the aggregate would not reasonably be
expected to have a Material Adverse Effect;

 

(c)          the Company shall have performed in all material respects all of
its obligations required to be performed by it hereunder at or prior to the
Backstop Closing;

 

(d)          the Investor shall have received a certificate, signed by an
officer of the Company, certifying as to the matters set forth in Section 6.5(b)
and Section 6.5(c);

 

(e)          the Investor shall have received a certificate of the Secretary of
the Company, dated as of the Backstop Closing Date, certifying: (i) a true,
complete and correct copy of the charter of the Company, as amended, (ii) a
true, complete and correct copy of the bylaws of the Company, as amended and
(iii) resolutions of the board of directors of the Company authorizing and
approving the execution, delivery and performance by the Company of this
Agreement and any agreements, instruments, certificates or other documents
executed by the Company pursuant hereto;

 

(f)          certificate of good standing for the Company from the Secretary of
State of the State of Delaware, dated not more than two Business Days
immediately preceding the Backstop Closing Date; and

 

(g)          the Company shall have delivered evidence of the issuance of the
Backstop Shares in the name of the Investor in accordance with Section 3.1(c).

 

ARTICLE VII

COVENANTS

 

Section 7.1.          Securities to be Issued. The Acquired Shares to be issued
to the Investor pursuant to this Agreement shall be subject to the terms and
provisions of the Company's certificate of incorporation.

 

Section 7.2.          Share Listing. The Company shall use its reasonable best
efforts to cause the Common Stock to be issued in the Rights Offering (including
the Backstop Shares) to be issued and approved for listing on Nasdaq, subject to
official notice of issuance.

 

17

 

 

Section 7.3.          Minority Stockholder Protection. Except as specifically
contemplated by this Agreement, the Investor (together with all Affiliates of
the Investor) shall not, without the prior approval of a Special Committee: (i)
for a period of three (3) years from the date of the Common Stock Closing,
effectuate a short-form merger involving the Company pursuant to Section 253 of
the General Corporation Law of the State of Delaware; or (ii) through the
earlier of (x) 180 days from the Common Stock Closing or (y) the closing of the
Rights Offering, acquire, through transactions executed on Nasdaq (other than
privately negotiated block trades completed through Nasdaq) or through any
tender offer, any additional shares of Common Stock.

 

ARTICLE VIII

TERMINATION

 

Section 8.1.          Termination. This Agreement may be terminated at any time
prior to the occurrence of either the Backstop Closing or the Common Stock
Closing, as applicable, by (x) mutual agreement of a Special Committee, acting
on behalf of the Company, and the Investor, and (y) either party, upon written
notice to the other, in the event that the Common Stock Closing does not occur
on or before December 24, 2012. This Agreement shall automatically terminate,
without any action by the parties hereto, thirteen months following the date of
this Agreement.

 

Section 8.2.          Effects of Termination. In the event of the termination of
this Agreement as provided in Section 8.1, this Agreement shall forthwith become
wholly void and of no further force and effect, except as expressly provided in
Section 9.1; provided that nothing herein shall relieve any party from liability
for any intentional and willful breach of this Agreement occurring prior to such
termination. In determining losses or damages recoverable upon termination by a
party hereto for the other party's breach, the parties hereto acknowledge and
agree that such losses and damages shall not be limited to reimbursement of
expenses or out-of-pocket costs, and shall include the benefit of the bargain
lost by such party.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1.          Survival. Each of the representations and warranties set
forth in Section 4 and Section 5 shall survive the Common Stock Closing and the
Backstop Closing, as applicable. In addition, Section 3.1(f), Section 9.2 and
Section 9.7 shall survive the Common Stock Closing and the Backstop Closing or
the termination of this Agreement.

 

Section 9.2.           Indemnification.

 

(a)          Notwithstanding anything in this Agreement to the contrary, from
and after the date hereof, the Company agrees to indemnify and hold harmless the
Investor, its Affiliates and each of their respective officers, directors,
partners, employees, agents and Representatives (the "Investor Indemnified
Parties"), to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable and documented fees of counsel), amounts paid in
settlement and other costs (collectively, "Losses") arising out of or relating
to (i) any inaccuracy in or breach of the Company's representations or
warranties contained in this Agreement or (ii) the Company's breach of any
agreement or covenant made by the Company in this Agreement. Notwithstanding the
above, there shall be no indemnity hereunder in respect of any Losses resulting
from any action, suit, claim, matter or proceeding initiated by or on behalf of
a stockholder of the Company (other than the Investor, with respect to its
rights under this Agreement against the Company) relating to the transactions
contemplated by this Agreement.

 

18

 

 

(b)          Notwithstanding anything in this Agreement to the contrary, from
and after the date hereof the Investor, agrees to indemnify and hold harmless
the Company, its Affiliates and each of their respective officers, directors,
partners, employees, agents and Representatives (the "Company Indemnified
Parties"), to the fullest extent lawful, from and against any and all Losses
arising out of or relating to (i) any inaccuracy in or breach of the Investor's
representations or warranties contained in this Agreement, or (ii) the
Investor's breach of any agreement or covenant made by the Investor in this
Agreement.

 

(c)          An Indemnified Party shall give written notice to the Indemnifying
Party of any claim with respect to which it seeks indemnification promptly after
the discovery by such Indemnified Party of any matters giving rise to a claim
for indemnification pursuant to Section 9.2(a) or Section 9.2(b), and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 9.2 unless
and to the extent that the Indemnifying Party shall have been actually
prejudiced by the failure of such Indemnified Party to so notify the
Indemnifying Party. Such notice shall describe in reasonable detail such claim.
An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, provided that the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (iii) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and shall be liable for the reasonable and documented legal fees and expenses of
one law firm retained by the Indemnified Party). The Indemnifying Party shall
not be liable for any settlement of any action, suit, claim or proceeding
effected without its written consent. The Indemnifying Party will not, without
the Indemnified Party's prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise includes an unconditional
release of such Indemnified Party from all liability arising out of such action,
suit, claim or proceeding.

 

Section 9.3.          Legends. The Investor agrees with the Company that each
Common Share shall contain a legend substantially to the following effect until
it may be removed in accordance with applicable Law:

 

19

 

 

THE OFFER AND SALE OF THE SECURITY EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS. ACCORDINGLY, SUCH SECURITY MAY NOT BE OFFERED OR
SOLD UNLESS SUCH OFFER AND SALE IS IN COMPLIANCE WITH THE SECURITIES ACT OR SUCH
TRANSFER IS CONDUCTED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT.

 

Section 9.4.          Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered
personally or by facsimile, upon confirmation of receipt, (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier services, (c) upon receipt, if delivered by facsimile or other
electronic transmission (provided confirmation of transmission and deliver is
electronically generated and kept on file by the sending party) or (d) on the
third Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid, to the parties to
this Agreement at the following address or to such other address either party to
this Agreement shall specify by notice to the other party:

 

If to the Company:

 

Federal-Mogul Corporation
2655 Northwestern Highway

Southfield, Michigan
Attention: General Counsel
Facsimile: (248) 354-7727


 

With a copy to (which shall not constitute notice):

 

Winston & Strawn LLP
35 West Wacker Drive

Chicago, Illinois 60601

Attention: Bruce A. Toth

Brian M. Schafer

Facsimile: (312) 558-5700

 

If to the Investor:

 

IEH FM Holdings LLC

c/o Icahn Enterprises L.P.

767 Fifth Avenue, 46th Floor

New York, New York 10153

Attention: Daniel A. Ninivaggi
Facsimile: (212) 658-9371

 

20

 

 

With a copy to (which shall not constitute notice):

 

Icahn Enterprises L.P.

767 Fifth Avenue, 47th Floor

New York, New York 10153
Attention: Keith L. Schaitkin

Jesse A. Lynn

Facsimile: (212) 688-1158

 

Section 9.5.          Further Assurances. Each party hereto shall do and perform
or cause to be done and performed all further acts and shall execute and deliver
all other agreements, certificates, instruments and documents as the other party
hereto reasonably may request in order to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

Section 9.6.          Amendments and Waivers. Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is duly executed and delivered by a Special Committee, acting on behalf of
the Company, and the Investor. No failure or delay by any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by Law.

 

Section 9.7.          Fees and Expenses. Subject to Section 3.1(f), each party
hereto shall pay all of its own fees and expenses (including attorneys' fees)
incurred in connection with this Agreement and the transactions contemplated
hereby.

 

Section 9.8.          Successors and Assigns. This Agreement shall not be
assignable or otherwise transferable (by operation of law or otherwise) by any
party hereto without the prior written consent of the other party hereto. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.

 

Section 9.9.          Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The parties
hereby irrevocably submit to the exclusive jurisdiction of the Court of Chancery
of the state of Delaware, or to the extent such court does not have subject
matter jurisdiction, the Superior Court of the State of Delaware or the United
States District Court of the State of Delaware, and hereby waive, and agree not
to assert, as a defense in any action, suit or proceeding for the interpretation
or enforcement hereof, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in said courts or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by said courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in the Court of Chancery of the state of Delaware, or to the extent such court
does not have subject matter jurisdiction, the Superior Court of the State of
Delaware or the United States District Court of the State of Delaware. The
parties hereby consent to and grant any such court jurisdiction over the person
of such parties and over the subject matter of any such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 9.4, or in such other manner as may
be permitted by applicable Law, shall be valid and sufficient service thereof.

 

21

 

 

Section 9.10.        Waiver of Jury Trial. Each party acknowledges and agrees
that any controversy that may arise under this agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any right such party may have to a trial
by jury in respect of any litigation directly or indirectly arising out of or
relating to this agreement or the transactions contemplated by this agreement.

 

Section 9.11.        Entire Agreement. This Agreement, together with the
Ancillary Agreements, constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements and understandings, both oral and written, between the parties and/or
their Affiliates with respect to the subject matter of this Agreement.

 

Section 9.12.        Effect of Headings and Table of Contents. The Article and
Section headings herein and the Table of Contents are for convenience only and
shall not affect the construction hereof.

 

Section 9.13.        Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable Law, such provision shall be
deemed to be excluded from this Agreement and the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be enforced
in accordance with its terms to the maximum extent permitted by Law.

 

Section 9.14.        Counterparts; No Third Party Beneficiaries. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. No
provision of this Agreement shall confer upon any Person other than the parties
hereto any rights or remedies hereunder.

 

Section 9.15.        Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof in the
Court of Chancery of the State of Delaware or, to the extent such courts does
not have subject matter jurisdiction, the United States District Court for the
District of Delaware, and each party hereto agrees to waive in any action for
such enforcement the defense that a remedy at law would be adequate.

 

Section 9.16.        Guaranty of Performance. Icahn Enterprises Holdings L.P.
hereby unconditionally and irrevocably guarantees the full and punctual payment
by Investor of each of its obligations under this Agreement.

 

(Signature page follows)

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Investment Agreement to
be duly executed by their respective authorized officers as of the date first
written above.

 

  FEDERAL-MOGUL CORPORATION         By: /s/ A.J. Haughie   Name: A.J. Haughie  
Title: Chief Financial Officer

 

  ieh fm holdings llc   By:  Icahn Enterprises Holdings L.P., its sole member  
By:  Icahn Enterprises G.P., Inc., its general partner

 

  By: /s/ Sung Hwan Cho   Name: Sung Hwan Cho   Title: Chief Financial Officer

 

For Purposes of Section 9.16       Icahn Enterprises Holdings L.P.   By: Icahn
Enterprises G.P., Inc.,    its general partner  

 

By: /s/ Sung Hwan Cho   Name: Sung Hwan Cho   Title: Chief Financial Officer  

 

23

 